PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/239,086
Filing Date: 17 Aug 2016
Appellant(s): Chandler et al.



__________________
John M. Siragusa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/29/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/28/2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument

On Pg. 4, first to fourth paragraphs, Appellant argues “The proposed combination of references provided in the rejection to claim 1 requires a change to the principal of operation or structure of the base reference, Rolt, and therefore is not proper nor is supportable to establish a prima facia case of obviousness”.
In response to the arguments, the Examiner notes the following:
First, Appellant’s argument is not persuasive because almost every 35 USC §103 multiple reference obviousness rejection of apparatus or system claims requires a structural change to some portion of the base reference.  If all the structural limitations were taught by base reference Rolt the Claim 1 rejection would have been a 35 USC §102 anticipation rejection and not a 35 USC §103 obviousness rejection.  Furthermore, Appellant’s arguments have failed to explain how the proposed combination of references provided in the rejection of Claim 1 required a change to the principal of operation of base reference Rolt.  MPEP 1205.02(iv) states “The arguments shall explain why the examiner erred as to each ground of rejection contested by appellant. See Ex parte Frye, 94 USPQ2d 1072, 1075-76 (BPAI 2010) (per curiam) (precedential) and In re Jung, 637 F.3d 1356, 98 USPQ2d 1174 (Fed. Cir. 2011)”.  Accordingly, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Contrary to Appellant’s allegations, the principle of operation of base reference Rolt would not be changed by the proposed combination of Rolt, i.v., Kosheleff, Maurell, Chandler, Suciu, and Wilfert, discussed on Pgs. 3 – 9 of the Office Action mailed on 08/28/2020.  The principle of operation of base reference Rolt was to generate thrust to propel an aircraft into flight by combusting a mixture of fuel and air in the combustion chamber (44 – Fig. 2) of the core engine assembly (12 – Figs. 1 and 2) resulting in the exhaust duct (26) channeling exhaust gases that drove the free turbine (22) which in turn drove the propulsor section/fan (28) of the second propulsion unit (18) thereby generating thrust to propel the aircraft into flight.  Rolt Paragraphs [0063] – [0067] teaches the structure and operation of the core engine assembly (12 – Figs. 1 and 2), i.e., first propulsion unit.  Rolt Paragraph [0114] teaches the operation of the second propulsion unit (18 – Figs. 1 and 4) with the propulsor section/fan (28) driven by the free turbine (22).  The principle of operation of the proposed combination of Rolt, i.v., Kosheleff, Maurell, Chandler, Suciu, and Wilfert, would remain the same in that exhaust gases from the exhaust duct (26) would drive the free turbine (22) to rotate the propulsor section/fan (28) thereby generating thrust to propel the aircraft.  Accordingly, 
Second, Appellant’s arguments on Pg. 4, second to fourth paragraphs, about duct (22) of reference Kosheleff are irrelevant because base reference Rolt was not modified by Kosheleff’s duct (22).  In the first sentence of Pg. 4, third paragraph, Appellant acknowledges that base reference Rolt was not modified by Kosheleff’s duct (22).  The first sentence of Pg. 4, third paragraph stated “The features of the modifying reference although not used in the rejection are relevant in determining if there is a rational basis for the proposed modification.”  So Appellant is arguing a modification that was not made in the rejection.  The modification was not made because base reference Rolt already taught the exhaust duct (26 – Fig. 1) that routed exhaust gases from the core engine assembly (12) to the free turbine (22) that drove the propulsor section/fan (28).  Consequently, there was no need for Kosheleff’s duct (22).
As stated on Pg. 4 of said Office Action, “Rolt is silent on said exhaust duct outlet is a single annular duct that surrounds the shaft”.  While Rolt suggests in Paragraphs [0098], [0100], and [0101] that the exhaust duct outlet was a single annular duct, the single annular duct exhaust duct outlet was not and could not be shown in any of Rolt’s two-dimensional cross-sectional figures with the rotational axes (36 – Fig. 2, 75 – Fig. 4) in the plane of the paper.  Rolt Para. [0100] taught “The smaller-diameter pipes 74 are subsequently re-aligned, in the region C in FIG. 3, to approximate an annular duct profile upstream of the second low-pressure turbine 22.  A transition duct section may be provided in the region A or C to transition smoothly from the individual pipe profiles to the desired duct cross section.”  Rolt Para. [0101] taught “A further advantage of this the configuration of the ducting may be varied to suit any given installation.”  Since a picture was worth a thousand words, the figures of Kosheleff and Maurell (marked-up on Pg. 5 of said Office Action) were used to teach that an exhaust duct outlet being a single annular duct that surrounds a turbine shaft was conventional in the gas turbine art.  Kosheleff’s Figs. 2 and 6 showed isometric views of a propulsion unit similar to base reference Rolt’s second propulsion unit (18), as shown in the comparison figures below.

    PNG
    media_image2.png
    661
    1148
    media_image2.png
    Greyscale


Kosheleff’s propulsion unit had a propulsor section/fan (13, 62) driven by a free turbine (26) via a shaft (27) wherein an exhaust duct had an inflow section (labeled) that communicated gases radially inward to an outlet that was a single annular duct that surrounded the shaft (27) at a location aft of the propulsor section/fan (13, 62) and forward of the axial inflow free turbine (26).  Kosheleff’s isometric Fig. 6 showed a nice 
For all the above reasons, it is believed that the 35 USC § 103 rejections should be sustained.


On Pg. 4, last paragraph continuing onto Pg. 5, second paragraph, Appellant argues “The Examiner notes that many known aircraft configurations include multiple engines on a common wing within a blast radius of another wing. However, in each example presented by the Examiner, at least one other engine is mounted on another wing and therefore is outside of any blast radius. Moreover, the fact that such configurations exist without such an angle evidences that such a modification is not one that would have been obvious to one of ordinary skill in the art.”
In response to the arguments, the Examiner notes the following:
First, Appellant appears to be arguing against base reference Rolt individually.  In response to Appellant's arguments against the base references Rolt individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The fact that base reference Rolt did not teach the “core engine assembly angled outward to an aircraft longitudinal axis” is irrelevant to the Claim 1 rejection which was based on the combination of Rolt, i.v., Kosheleff, Maurell, Chandler, Suciu, 

    PNG
    media_image3.png
    1024
    1144
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    745
    598
    media_image4.png
    Greyscale


Appellant’s Fig. 5 illustrating the “core engine assembly (16A and 16B) angled (30A and 30B) outward to an aircraft longitudinal axis (C)” was similar to Chandler’s Fig. 2 illustrating the “core engine assembly (20a and 20b) angled (labeled) outward to an aircraft longitudinal axis (labeled)”.  Chandler taught, in Paras. [0030] to [0031], the same reasons for angling the core engines as Appellant disclosed in Para. [0040] and Claim 1 was Chandler’s propulsor section/fans (22a) were located upstream/forward of the core engine assembly (16A and 16B) while Claim 1 recited the propulsor section/fan (40A, 40B) located downstream/aft of the core engine assembly (16A and 16B).  Consequently, Rolt, i.v., Kosheleff and Maurell, was modified by Chandler’s teaching of angling a core engine outward relative to a longitudinal axis of the aircraft would have facilitated locating two core engines outside of each other’s burst zone so that an uncontained failure of one core engine would not disable both core engines.  Accordingly, the combination of Rolt, i.v., Kosheleff, Maurell, Chandler, Suciu, and Wilfert, established a proper prima facia case of obviousness.
Second, Appellant’s argument that wing mounted aircraft gas turbine engines were outside the blast radius of each other is mere attorney argument.  Appellant made the same argument on Pg. 6, second paragraph of the Response After Final filed on 11/30/2020.  In the Advisory Action mailed on 12/16/2020, Examiner noted that said argument was mere attorney argument.  Examiner cited two factual examples (American Airlines Flight 383 and El Al Flight 1862) that refuted Appellant’s allegations.  Appellant has again failed to cite any factual evidence in the record to support Appellant’s allegations.  Furthermore, Appellant’s allegations are refuted by Chandler’s teachings in in Paras. [0030] to [0031].  It has been held that the arguments of counsel In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Furthermore, factual evidence contradicts Appellant’s allegations.  An uncontained engine failure of American Airlines Flight 383 in 2016 (Wikipedia article titled “American Airlines Flight 383 (2016)” mailed on 04/09/2021) resulted in a part of the gas turbine engine punching though the aircraft wing, rupturing the fuel tank which started a fire, and then flying an additional 2,935 feet (over half a mile) where the engine debris punched through the roof of a building.  The wingspan (wing-tip to wing-tip) of the Boeing 767 was about 156 feet, so the other engine was within the radius of the engine debris that flew 2,935 feet.  In another aircraft engine failure on a Boeing 747 (four engine aircraft) in 1992 (El Al Flight 1862 - Wikipedia article titled “El Al Flight 1862” mailed on 04/09/2021), failure of one engine during flight resulted in both engines falling off the wing and the aircraft crashing into a residential building killing 43 people including the aircraft crew.  Therefore, Appellant’s allegations are mere attorney argument that is contradicted by actual uncontained engine failures.  The cited examples are only two of a long list of uncontained engine failures that have happened during the long history of gas turbine engines and may continue to happen because of the high kinetic energies of rotating parts of gas turbines.  The evidence indicated that gas turbine engine parts rotated at thousands to tens of thousands of revolutions per minute (rpm) which means parts that break away have the kinetic energy of high power bullets or cannon shells as evidenced by the 
For all the above reasons, it is believed that the 35 USC § 103 rejections should be sustained.


On Pg. 5, third and fourth paragraphs Appellant argues the number of references, e.g., fourth paragraph “…the Office has necessarily jumped between the six different references…” as part of Appellant’s improper hindsight argument.  But, in the third paragraph, Appellant argues that Appellant is not arguing the number of references Appellant, understands that the quantity of references is not itself sufficient to disqualify a proposed combination and that is not what Appellant is arguing”.
In response to the arguments, the Examiner notes the following:
Appellant made the same hindsight arguments and arguments about the number of references in Applicant’s response filed on 08/14/2020.  Examiner responded to said arguments on Pgs. 27 – 28 of the Office Action mailed on 8/28/2020.  Appellant repeated the same argument on Pg. 6, third and fourth paragraphs of the Response After Final filed on 11/30/2020.  In the Advisory Action mailed on 12/16/2020, Examiner directed Appellant back to the argument response in the Office Action mailed on 8/28/2020.  Once again, in response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Appellant has failed to argue precisely what knowledge was gleaned only from the applicant's disclosure.  
Furthermore, Appellant’s argument that “There can be no rational reason outside of Appellant’s disclosure for such a string of modifications and combinations” is insufficient.  MPEP 1205.02(iv) states “The arguments shall explain why the examiner erred as to each ground of rejection contested by appellant. See Ex parte Frye, 94 USPQ2d 1072, 1075-76 (BPAI 2010) (per curiam) (precedential) and In re Jung, 637 Claim 1 were known in the prior art and the proposed combination of Rolt, i.v., Kosheleff, Maurell, Chandler, Suciu, and Wilfert, was based on reasoned explanations as to why the invention as claimed would have been KSR, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395.  The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id. at 416, 82 USPQ2d at 1395. … (3) “[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.)  Appellant’s Claim 1 simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, therefore the combination is obvious.  Accordingly, Appellant’s argument is mere attorney argument without any factual support in the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.
For all the above reasons, it is believed that the 35 USC § 103 rejections should be sustained.

Pg. 5 continuing on to Pg. 6 about Claim 10 merely refer back to Appellant’s Claim 1 arguments that have been responded to above.  Since Appellant’s argued deficiencies in the rejection of Claim 1 do not exist, there was nothing for reference Rowe to correct.  As discussed on Pgs. 11 – 12 of said Office Action, reference Rowe taught the limitations of dependent Claim 10.  Since Appellant failed to argue the limitations of Claim 10, it is believed that the 35 USC § 103 rejection of Claim 10 should be sustained for the same reasons discussed above.


On Pg. 6, first and second paragraphs under heading 4.3 The 35 U.S.C. §103 Rejections of claims 11, 14, 17, 19 and 20 Should be Reversed Appellant argues that “…the modification proposed by the Examiner would require a complete change in the operation and structure of the base reference…” Provost.
In response to the arguments, the Examiner notes the following:
First, Appellant made the same “…complete change in the operation and structure…” arguments in Applicant’s response filed on 08/14/2020.  Examiner responded to said arguments on Pgs. 28 – 30 of the Office Action mailed on 8/28/2020.  Appellant repeated the same argument on Pg. 7, second and third paragraphs of the Response After Final filed on 11/30/2020.  In the Advisory Action mailed on 12/16/2020, Examiner directed Appellant back to the argument response in the Office Action mailed on 8/28/2020.  Once again, in response to Appellant's arguments against reference Provost individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In KSR the Supreme Court held that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397.  The 35 USC §103 rejection of Claim 11 on Pgs. 12 – 17 of said Office Action fit the teachings of multiple patents (Provost, i.v., Chandler, Rolt, Kosheleff, and Maurell) together like pieces of a puzzle.
Second, Appellant’s argument is not persuasive because almost every 35 USC §103 multiple reference obviousness rejection of apparatus or system claims requires a structural change to some portion of the base reference.  If all the structural limitations were taught by base reference Provost the Claim 11 rejection would have been a 35 USC §102 anticipation rejection and not a 35 USC §103 obviousness rejection.  Furthermore, Appellant’s arguments have failed to explain how the proposed combination of references provided in the rejection of Claim 11 required a complete change to the principal of operation of base reference Provost.  MPEP 1205.02(iv) states “The arguments shall explain why the examiner erred as to each ground of rejection contested by appellant. See Ex parte Frye, 94 USPQ2d 1072, 1075-76 (BPAI 2010) (per curiam) (precedential) and In re Jung, 637 F.3d 1356, 98 USPQ2d 1174 (Fed. Cir. 2011)”.  Accordingly, Appellant’s argument is mere attorney argument without any factual support in the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) MPEP 2145.  Contrary to Appellant’s allegations, the principal of operation of base reference Provost would not be changed by the proposed combination of Provost, i.v., Chandler, Rolt, Kosheleff, and Maurell, discussed on Pgs. 12 – 17 of the Office Action mailed on 08/28/2020.  The principal of operation of base reference Provost was to generate thrust to propel an aircraft (12 – Fig. 1) into flight by combusting a mixture of fuel and air in the combustion chamber (34B – Fig. 1) of the core engine assembly (34 – Fig. 1) resulting in the exhaust duct (40-46-47) channeling exhaust gases that drove the turbine (25) which in turn drove the propulsor section/fan (21) of the propulsion unit (14) thereby generating thrust to propel the aircraft (12 – Fig. 1) into flight.  Provost was applied as a base reference because Provost taught, in Fig. 1 and Col. 3, ll. 3 - 10, a pair of propulsion units (14) mounted at a rear of the aircraft (12) and powered by exhaust gas from a core engine assembly (34 – Fig. 1) supported within the aircraft (12) fuselage which was similar to Appellant’s aircraft (10) and propulsion system arrangement shown in Figs. 1, 2, and 5.  The proposed combination would basically substitute Rolt’s propulsion unit (18 – Fig. 1) for Provost’s propulsion unit (14 – Fig. 1) to perform the same function of generating thrust to propel the aircraft into flight by driving a fan into rotation by exhaust gas flowing from a core engine.  Therefore, contrary to Appellant’s arguments, the principal of operation of the proposed combination of Provost, i.v., Chandler, Rolt, Kosheleff, and Maurell, would remain the same in that the core engine assembly (34 – Provost Fig. 1) would generate exhaust gases that would be channeled through exhaust duct (40-46 - Provost Fig. 1) to drive 
Third, Appellant has failed to disclose and failed to argue any unexpected results of the Claim 11 invention. In KSR, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395.  The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id. at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” Id. (2) … (3) “[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.)  In this case, the substitution of Rolt’s propulsion unit (18 – Fig. 1) for Provost’s propulsion unit (14 – Fig. 1) yielded the predictable result of generating thrust to propel the aircraft into flight by driving a fan (28 – Rolt Figs. 1 and 4) into rotation by exhaust gas flowing from a core engine.  Additionally, the proposed combination of Provost, i.v., Chandler, Rolt, Kosheleff, and Maurell, simply arranges old elements with each performing the same function it had been known to perform and Claim 11 obvious because there are no unexpected results.
For all the above reasons, it is believed that the 35 USC § 103 rejections should be sustained.

Appellant’s argument on the bottom of Pg. 6 under heading 4.4 The 35 U.S.C. §103 Rejection of claim 13 Should be Reversed merely refers back to Appellant’s Claim 11 arguments that have been responded to above.  Since Appellant’s argued deficiencies in the rejection of Claim 11 do not exist, there was nothing for references Suciu and Wilfert to correct.  As discussed on Pgs. 20 – 21 of said Office Action, references Suciu and Wilfert taught the limitations of dependent Claim 13.  Since Appellant failed to argue the limitations of Claim 13, it is believed that the 35 USC § 103 rejection of Claim 11 should be sustained for the same reasons discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LORNE E MEADE/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        

Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741   

/CANDICE D WILSON/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.